Exhibit F
December 31, 2019

IPR Branch                                         Juan J. Porras
Regulation and Rulings                             Director, Machinery Center of Excellence
Office of Trade                                    U.S. Customs and Border Protection
U.S. Customs and Border Protection                 109 Shiloh Dr. Suite 300
90 K Street, N.E., 10th Floor                      Laredo, TX 78045
Washington, D.C. 20229-1177
                                                   Filed via ACE Protest Module

RE:    Administrative protest of exclusion decision filed in accordance with section
       514(a)(4), Tariff Act of 1930, as amended (19 U.S.C. 1514(a)(4)), and 19 C.F.R.
       § 174, regarding Customs exclusion decision pursuant to Limited Exclusion Order, U.S.
       International Trade Commission Investigation No. 337-TA-1088, Certain Road
       Construction Machines and Components Thereof

        Pursuant to 19 C.F.R. § 174, Wirtgen America, Inc., as consignee, represented by the
undersigned counsel, respectfully submits this protest against an exclusion decision of the
Director of the Machinery Center of Excellence, Juan J. Porras, issued on December 27, 2019.
The decision excludes one road milling machine with serial number 18101094 (the 18101094
machine) that has been modified to use a design found not to be covered by claim 19 of the ’693
patent (the Modified 1810 machine). Wirtgen presented the machine at the port of Baltimore,
Maryland. Customs erroneously determined that it is subject to the limited exclusion order
(exclusion order) issued by the U.S. International Trade Commission (Commission) in
Investigation No. 337-TA-1088 (the 1088 investigation).

       Timing for review of this protest is governed by 19 C.F.R. § 174.21(b) (“within 30 days
from the date the protest was filed”). The exclusion decision subject to this protest is that
referenced in Exhibit 2, identified as follows:
Entry Number:               SCS-77482413

Protestant/ Consignee:      Wirtgen America, Inc.
                            6030 Dana Way
                            Antioch, TN 37013-3116

Importer Number:            62-1250621TN

Bill of Lading:             WLWH-DE2013112

Description of Merchandise: Wirtgen Cold Milling Machine,
                            W 120 XFi, Serial No. 18101094
                            TYSLA CF933/WALLENIUS
Vessel/Airline:
                            WILHELMSEN LOGISTICS
                            AMERICAS

Date of Arrival:            December 3, 2019

Date of Detention:          December 5, 2019

Date of Denial of Entry     December 27, 2019

Port / Code:                Baltimore / 1303

Customs Officer:            Juan J. Porras
                            Director, Machinery Center of
                            Excellence and Expertise
                            U.S. Customs and Border Protection
                            Laredo, Texas




                                           2
                                                    TABLE OF CONTENTS
I.    Introduction ............................................................................................................................. 4
II. Background .............................................................................................................................. 4
III. Relevant ITC Findings............................................................................................................. 5
           A.         Customs is bound by all legal and factual findings of the Commission ................. 5
           B.         The Commission’s legal and factual findings with respect to claim 19 ................. 5
           C.         Rotating the yoke of the swing leg of the modified 1810 machines does not rotate
                      the lifting column .................................................................................................... 8
IV. Customs Failed to Analyze Infringement .............................................................................. 11
V. The 18101094 machine does not infringe claim 19 .............................................................. 12
           A.         The Bitelli SF 102 C swing leg does not meet claim 19 ....................................... 12
           B.         The Modified 1810 machines do not infringe claim 19; they incorporate the same
                      features that the FID analyzed for the Bitelli SF 102 C machine ......................... 12
VI. CBP Lacks Authority to Exclude the Modified 1810 machines ........................................... 21
           A.         CBP must accept Wirtgen’s certification and allow entry of the Modified 1810
                      machines ............................................................................................................... 21
                      1. The plain language of the exclusion order permits Wirtgen to certify that the
                         Modified 1810 machines are not excluded by paragraph 1 of the order ......... 21
                      2. As to certifications, Customs has only procedural discretion, which it did not
                         exercise ............................................................................................................ 22
                      3. Customs may not restrict the use of the certification provision to instances of
                         prior adjudication by Customs or the Commission ......................................... 22
           B.         The exclusion order cannot apply to the 18101094 machine because it only
                      excludes road construction machines that the Commission found to infringe ..... 23
                      1. The exclusion order plainly applies to adjudicated machines only, as the
                         Commission may only exclude unadjudicated articles under Section 337(e) . 23
                      2. Customs improperly applied Auer when it relied on Commission statements to
                         interpret the exclusion order ............................................................................ 24
                      3. The exclusion order cannot reasonably require Customs to violate the law by
                         construing claims and determining infringement ............................................ 26
           C.         Customs may not place the burden of proof on Wirtgen ...................................... 26
VII. Conclusion ............................................................................................................................. 28
Table of Exhibits ........................................................................................................................... 30




                                                                       3
I.     INTRODUCTION

        Customs must allow the Modified 1810 machines, including the 18101094 machine, to
enter the United States for three independent reasons. First, during the 1088 investigation, the
Commission made an affirmative finding that a swing leg design substantially identical to that
used in the Modified 1810 machines does not fall within the scope of claim 19. Specifically, the
Commission found that a swing leg having a lifting column and yoke that are rotationally
decoupled does not meet the limitations of claim 19. That finding is binding on Customs. As
shown below (and previously presented to Customs), the Modified 1810 machines have a swing
leg whose lifting column and yoke are rotationally decoupled. Accordingly, Customs must
acknowledge that the Modified 1810 machines are not subject to the exclusion order.

        Second, Wirtgen has submitted a certification that satisfies the terms of the exclusion
order. Customs must accept that certification. Customs may not rely on non-binding Commission
statements to interpret the certification provision because the plain language of the certification
provision is clear. Wirtgen may certify that the products are outside the scope of paragraph 1 of
the exclusion order.

        And third, Customs acted unlawfully in requiring that Wirtgen prove non-infringement of
the 18101094 machine. The only reasonable reading of paragraph 1 of the exclusion order is that
it excludes only those machines that the Commission found to infringe. It does not purport to
exclude products that the Commission has not adjudicated, and interpreting it to do so would be
unreasonable for three reasons: (1) the Commission’s authority extends only to adjudicated
products; (2) due process, the Administrative Procedure Act, and binding precedent do not allow
shifting the burden of proof; and (3) Customs could not enforce such an order because it does not
have authority to adjudicate infringement in the first instance. Customs’ reading of the exclusion
order, therefore, is unreasonable and contrary to law.

       In addition, Customs can and should allow the imports in view of the recent final written
decision of the Patent Trial and Appeal Board invalidating claim 19. See Wirtgen America, Inc.
and Joseph Vogele AG v. Caterpillar Paving Products Inc., IPR2018-01201, Final Written
Decision (Dec. 13, 2019) at 35.

II.    BACKGROUND

         Complainants Caterpillar Inc. and Caterpillar Paving Products, Inc. filed a complaint that
led to the 1088 investigation asserting, inter alia, U.S. Patent Nos. 7,140,693 (the ’693 patent).
The ALJ conducted an evidentiary hearing on September 25 and 26, 2018, and issued a Final
Initial Determination (FID) finding a violation of section 337 on Feb. 14, 2019. The FID found
all the asserted claims invalid except claim 19. Specifically, the FID found that claims 1, 15, 16,
17, 18, 24, 26, 27, 28, 36, and 38 of the ’693 patent are anticipated by the Bitelli SF 102 C
machine, and claims 1, 15, 16, 17, 18, 24, 26, 27, 36, and 38 of the ’693 patent are obvious in
view of the Bitelli Volpe SF 100 T4M machine and U.S. Pat. No. 3,633,292 to Ulrich. FID at 84.
The FID also found that the Wirtgen W 100 CFi, W 120 CFi, and W 130 CFi road milling
machines (collectively, the “Series 1810” machines), infringe claim 19. Thus, the ALJ
recommended that the Commission issue a limited exclusion order and cease-and-desist order
against Wirtgen. The Commission affirmed the ALJ’s determination in relevant part and issued


                                                 4
the recommended remedies against Wirtgen’s Series 1810 machines. Wirtgen timely appealed
the Commission’s decision, and that appeal remains pending.

       On September 5, 2019, Wirtgen provided Customs with notice that it would be importing
a Modified 1810 machine on September 9. Wirtgen also provided extensive detail regarding the
operation of Wirtgen’s Modified 1810 machines and legal analysis demonstrating that the
Modified 1810 machines are not subject to the exclusion order. Customs allowed that Modified
1810 machine and subsequent Modified 1810 machines to be imported. But now, Customs is
excluding the 18101094 machine without any consideration of Wirtgen’s evidence or providing
any showing that this machine is covered by claim 19.

III.   RELEVANT ITC FINDINGS

       A.      Customs is bound by all legal and factual findings of the Commission

         Section 337 tasks the Commission with determining the scope of asserted patent claims
in order to determine whether imported articles infringe those claims. 19 U.S.C. § 1337(a)(1)(B).
The Commission then may direct that “the articles concerned … be excluded from entry” and
“notify the Secretary of the Treasury” who “shall, through the proper officers, refuse such entry.”
Id. at § 1337(d)(1). According to its statutory role, “CBP is bound by the ITC’s findings as they
relate to section 337 and shall refuse entry as directed.” See 19 U.S.C. § 1337(d); CBP HQ
Ruling H200715 at 8 (Oct. 23, 2013). Thus, Customs accepts all legal and factual findings of the
Commission:

               we treat all determinations of the Commission, including any
               conclusion of law or finding of fact, that arise from an
               investigation or related proceeding, as binding authority, and we
               apply these determinations with preclusive effect.

CBQ HQ Ruling H295697 at 29 (July 20, 2018).

       B.      The Commission’s legal and factual findings with respect to claim 19

       The sole claim at issue, claim 19, depends from independent claim 17, which recites:

               17. A method of controlling the position of at least one wheel or
               track of a plurality of wheels or tracks supporting a frame of a
               work machine, said at least one wheel or track being connected to
               a respective lifting column connected to said frame by a support
               arm, said lifting column being adapted to raise and lower said
               frame relative to the respective wheel or track, said method
               comprising the steps of:

               controllably actuating a first actuator to pivot said support arm
               relative to said frame to position said wheel or track between a
               projecting or retracted position relative to said frame, the
               projecting and retracted position forming an arc of at least 90°, and


                                                5
               controllably actuating a second actuator to position said wheel or
               track in a selected rotational direction about a vertical axis of said
               wheel or track.

’693 patent, 10:43–57 (emphasis added). Claim 19 adds the further limitation:

               19. The method of claim 17, wherein positioning said wheel or
               track in said rotational direction includes rotating said lifting
               column.

Id. at 10:63–65 (emphasis added). The parties agreed that the term “rotating said lifting column”
should be construed to mean “rotating at least a portion of said lifting column.” Order No. 28
(Markman Order) at 13. The ALJ adopted that claim construction. Id.; Comm’n Op. at 18–19.

        The ALJ found that the Bitelli SF 102 C machine, having a yoke rotationally decoupled
from the lifting column, did not anticipate claim 19. FID at 35–36. An annotated photograph of
the Bitelli SF 102 C, provided by Caterpillar’s own expert and relied on in the FID, is
reproduced below, and videos of the same can be seen at RPX-0358C.mov; RPX-0519C.mov;
RPX-0659C.mov. 1 See FID at 35 (citing CDX-0003.30).




       1
       Customs has access to these videos as part of the Commission record in Inv. No. 337-
TA-1088. Additionally, a courtesy copy was provided to Customs IPR Branch on September 5,
2019.




                                                 6
FID at 35 (“steering cylinder” annotation added).

        The FID found that the scope of claim 19 did not include the swing leg of the Bitelli SF
102 C because “rotating the yoke [of the SF 102 C] … does not rotate the lifting column.” FID at
36. Specifically, although the steering cylinder of the Bitelli SF 102 C (the “second actuator” of
claim 17) positions the track in a selected rotational direction about a vertical axis of the track,
that action does not rotate a portion of the lifting column. Rather, it rotates a separate structure:
the yoke that connects the track to the lifting column. Because the yoke is rotationally decoupled
from the lifting column, the yoke and track rotate without rotating the lifting column. FID at 36.

               The yoke of the Bitelli SF 102 C is different from the bracket
               described in the ’693 patent…. Unlike the coaxial sleeve and
               bracket claimed as part of the lifting column in the ’693 patent, the
               yoke in the Bitelli SF 102 C is a distinct structure that rotates the
               tracks on a separate axis from the lifting column. Rotating the yoke
               in the Bitelli SF 102 C does not rotate the lifting column, and
               accordingly, claim 19 is not anticipated.

FID at 35–36 (emphasis added). This rotational decoupling is readily confirmed by visual
inspection. As can be seen in the Commission record at RPX-0519C.mov (and detailed in
photographs below), there is a keyway that runs vertically along the lifting column (the red line
representing the axis of the lifting column in the annotated photograph above runs through the
middle of that keyway). When the track is steered, the keyway remains in the same position

                                                  7
relative to the frame, demonstrating that the lifting column does not rotate when the steering
cylinder extends or retracts.

        The ALJ’s factual and legal findings regarding the scope of claim 19 in the invalidity
context have preclusive effect in the infringement context. “[J]udicial statements regarding the
scope of patent claims are entitled to collateral estoppel effect in a subsequent infringement suit
only to the extent that determination of scope was essential to a final judgment on the question of
validity or infringement.” A.B. Dick Co. v. Burroughs Corp., 713 F.2d 700, 704 (Fed. Cir. 1983).
This follows because both infringement and invalidity require first construing the claims and
then comparing them to a reference, whether accused product or prior art. Advanced Steel
Recovery, LLC v. X-Body Equip., Inc., 808 F.3d 1313, 1316 (2015) (“Determining infringement
requires two steps: construing the claims and comparing the properly construed claims to the
accused product.”); Medichem, S.A. v. Rolabo S.L., 353 F.3d 928, 933 (Fed. Cir. 2003) (“Both
anticipation under § 102 and obviousness under § 103 are two-step inquiries . . . a proper
construction of the claims … [and] a comparison of the properly construed claim to the prior
art.”)

        Based on the ALJ’s findings regarding claim 19 and the Bitelli SF 102 C, the Modified
1810 machines cannot infringe. The yoke of the Modified 1810 machines rotates without
rotating the lifting column just as the Bitelli SF 102 C. A configuration that does not anticipate if
earlier cannot infringe if later. See Peters v. Active Manufacturing Co., 129 U.S. 530 (1889)
(“That which infringes if later, anticipates if earlier.”); Amazon.com, Inc. v.
Barnesandnoble.com, Inc., 239 F.3d 1343, 1351 (Fed. Cir. 2001) (“the claims must be
interpreted and given the same meaning for purposes of both validity and infringement analyses.
A patent may not, like a ‘nose of wax,’ be twisted one way to avoid anticipation and another to
find infringement.”). Accordingly, Customs must find that, like the Bitelli SF 102 C, the
Modified 1810 machines are outside the scope of claim 19 and of the exclusion order.

       C.      Rotating the yoke of the swing leg of the modified 1810 machines does not
               rotate the lifting column

        The Modified 1810 machines are road milling machines that grind and remove an old
layer of pavement in order to create a smooth and even surface on which to apply new pavement.
A photograph of a Modified 1810 machine, serial number 18101069, is shown below, which is
representative of all Modified 1810 machines including the 18101094 machine at issue in this
Protest. Ex. 1, Schmidt Declaration at ¶¶ 15–16.




                                                  8
See Ex. 1, Schmidt Declaration at ¶ 16.

         As seen above, each of the Modified 1810 machines includes tracks (yellow) that propel
the machine over the road surface. See id. A yoke connects each track to a lifting column that
lowers and raises the machine frame to bring the milling drum into and out of contact with the
road surface. See id. The rear-right track is steered by rotating only the yoke and track, not the
lifting column. When the rear-right track is rotated for steering, the lifting column does not
rotate. See Ex. 1, Schmidt Declaration at ¶ 19-25.

         In addition, the rear-right track is connected to the lifting column that can swing out from
the frame of the machine as needed. See Ex. 1, Schmidt Declaration at ¶ 16. This swinging lifting
column configuration is commonly referred to as a “swing leg.” See Ex. 1, Schmidt Declaration
at ¶ 8. The photograph below shows the Modified 1810 machine with the swing leg in the
extended position relative to the frame.




                                                 9
See Ex. 1, Schmidt Declaration at ¶ 16.

        To permit milling close to an object like a highway barrier, curb, or wall (“flush
milling”), the swing leg can be retracted. See Ex. 1, Schmidt Declaration at ¶ 8. The photograph
below shows the Modified 1810 machine with the swing leg in the retracted position relative to
the frame.




See Ex. 1, Schmidt Declaration at ¶ 16.




                                               10
IV.    CUSTOMS FAILED TO ANALYZE INFRINGEMENT

        Customs excluded the 18101094 machine without making any findings as to
infringement. Customs did not even determine whether the 18101094 machine excluded is like
the prior Series 1810 that the Commission found to infringe or like the Modified 1810 machine,
serial no. 18101069, about which Wirtgen submitted extensive non-infringement evidence.
Instead, Customs found only that the 18101094 machine has a different serial number than the
18101069 serial number machine. Other than its serial numbers, Customs considered nothing
about the 18101094 machine, or the evidence that Wirtgen submitted, before excluding it.

        Customs may not determine infringement based upon model names and serial numbers
alone—particularly when it has received evidence that the model names and serial numbers
pertain to a new design. Customs relies, improperly, on a prior Commission opinion. The opinion
cited states that the Commission does not limit its remedial orders to the “specific models
selected.” 2 Yet Customs accepts Wirtgen’s evidence of non-infringement only as to serial
number 18101069. See Ex. 2, Exclusion of Entry No. SCS-77482413 (’413 Exclusion) at 6
(determining to exclude because “the serial number of the machine described in the
memorandum is different than the serial numbers of the above-identified articles”). Customs has
advanced no basis for reading these inconsistent standards into the exclusion order, much less a
“fair and considered judgment.” Kisor v. Wilkie, 139 S. Ct. 2400, 2417 (2019).

        Customs improperly ignored Wirtgen’s evidence of non-infringement. Wirtgen twice
explained, in person on August 13 and in writing on September 5, that the 18101069 machine
was representative of future Modified 1810 machines. Customs simply ignored that fact.
Wirtgen’s memorandum also stated that future machines could be identified by their XFi suffix,
and the 18101094 machine bears a model name “W 120 XFi.” See Ex. 5, Memorandum at 1, n.1.
Like all XFi models, the 18101094 has a swing leg that is identical to the 18101069 machine. Ex.
1, Schmidt Declaration at ¶¶ 15–16. Customs could have confirmed this fact with a simple visual
inspection.

       Wirtgen proved that the 18101069 machine (as representative of the Modified 1810
machines) does not infringe the ’693 patent, and Customs failed to find otherwise. On September
5, 2019, Wirtgen explained in detail the operation of the swing leg in the Modified 1810
machines by sending a memorandum, which Customs received. See Ex. 2, ’413 Exclusion at 4.
That memorandum explained why the 18101069 machine, applying the Commission’s findings,
does not infringe claim 19. Those findings are binding on Customs.

        Customs allowed the 18101069 machine to enter, yet excluded the 18101094 machine at
issue in this protest without any consideration of the non-infringement arguments advanced by
Wirtgen in the memorandum. If Customs lacked knowledge as to whether the excluded Modified


       2
         Ex. 2, ’413 Exclusion at 2, n.1, citing Certain Optical Disk Controller Chips and
Chipsets, Inv. No. 337-TA-506, Comm’n Op. at 56–57 (USITC Pub. 3935) (July 2007) (EDIS
Doc. No. 287263).




                                              11
1810 machine had the same swing leg as the 18101069, that ignorance was willful. Indeed,
Wirtgen repeatedly informed Customs that all of the Modified 1810 machines sought to be
imported would have identical swing leg designs. And, to confirm this fact for itself, Customs
needed only to look at the Modified 1810 machines and compare them to the Commission record
and to Wirtgen’s photos, videos, and drawings of the 18101069 swing leg. Even if Wirtgen bore
the burden of proving non-infringement, Wirtgen met that burden. Customs only contested
whether Wirtgen proved that the evidence applied to the machine it chose to detain—but
Customs failed to identify any authority for requiring that showing. In fact, the CIT has held that
where, as here, the Commission did not consider evidence of infringement, “Customs had to
make a substantive determination that the [excluded products] infringe” a particular claim. See
Corning Gilbert Inc. v. U.S., 896 F. Supp. 2d 1281, 1290 (CIT 2013).

         After detaining the 18101094 machine, Customs had 30 days to make that determination,
and failed to do so. Customs may not now evaluate infringement in response to Wirtgen’s
protest. See Corning Gilbert Inc. v. U.S., 896 F. Supp. 2d 1281, 1291 (CIT 2013) (“The 30 days
allowed by the regulation to act on a protest provide time for the agency to explain the analysis
and reasoning underlying the protested decision, not to engage in thinking about this decision for
the first time.”) Accordingly, Customs must release the 18101094 machine.

V.     THE 18101094 MACHINE DOES NOT INFRINGE CLAIM 19

        Claim 19 requires that the swing leg actuate a second actuator to position the wheel or
track in a selected rotational direction by rotating at least a portion of the lifting column. The FID
expressly found that the prior-art Bitelli SF 102 C does not satisfy this limitation. FID at 34–36.
This finding applies equally to the 18101094 machine because the Modified 1810 swing leg uses
the same design where rotating the yoke does not rotate the lifting column. Accordingly, the
swing leg of the Modified 1810 machines, including the 18101094 machine, does not infringe
claim 19.

            A. The Bitelli SF 102 C swing leg does not meet claim 19

         Milling machines use various mechanisms to (1) pivot the swing leg between the
extended and retracted positions and (2) rotate the track about a vertical axis. See FID at 7–12,
31, 35–38, 43–45, 48–49. Claim 17 of the ’693 patent recites the steps of (1) “controllably
actuating a first actuator to pivot [the swing leg] between a projecting or retracted position
relative to said frame” and (2) “controllably actuating a second actuator to position said wheel or
track in a selected rotational direction about a vertical axis of said wheel or track.” Claim 19
further requires that in step (2), the positioning in said rotational direction “includes rotating said
lifting column.” The FID found that the scope of claim 19 did not include the swing leg of the
Bitelli SF 102 C because “rotating the yoke … does not rotate the lifting column.” FID at 36.

       B.      The Modified 1810 machines do not infringe claim 19; they incorporate the
               same features that the FID analyzed for the Bitelli SF 102 C machine

       With respect to the elements of claim 19, the swing leg of the Modified 1810 machines,
including the 18101094 machine, is similar in structure and operation to the Bitelli SF 102 C
swing leg. The steering cylinder is mounted between the lifting column and the yoke such that


                                                  12
upon actuation it rotates only the yoke and associated track; the steering cylinder does not rotate
the lifting column. Ex. 1, Schmidt Declaration at ¶ 19. In addition, as shown below, the axis
around which the track rotates is not coaxial with the axis of the lifting column. Id. at ¶ 17. The
ALJ found that these features brought the Bitelli SF 102 C machine outside of the scope of claim
19, and that finding applies to the 18101094 machine as well. FID at 34–36. The Modified 1810
machines, including the 18101094 machine, do not practice the method of claim 19.




              Annotated drawing of the lifting column of the Modified 1810 machines.
                           Ex. 1, Schmidt Declaration at ¶ 17.

        The original Series 1810 design that was found to infringe claim 19 steered its swing-leg
track via a hydraulic cylinder connected between the machine frame and a link-ring rotationally
fixed to the lifting column, as shown in the computer model below. Ex. 1, Schmidt Declaration at
¶ 18. Consequently, actuation of the steering cylinder rotated the lower portion of the lifting
column (shown in blue), thereby rotating the associated track. Id.; FID at 22. In other words, the
track was rotationally coupled to the lifting column.




                                                13
                         Original Series 1810 swing leg: rotationally coupled.
                           See Ex. 1, Schmidt Declaration at ¶ 18.

         In contrast, the Modified 1810 machines steer their swing-leg track via a hydraulic
cylinder connected between the yoke and a plate fixed to the bottom of the lifting column, as
shown in the computer models below. Ex. 1, Schmidt Declaration at ¶ 19. Consequently,
actuation of the steering cylinder rotates only the yoke (shown in blue), not the lifting column, to
rotate the associated track. When extended, the hydraulic cylinder pushes against the fixed plate,
thereby rotating the yoke and attached track to steer the track to the left. When retracted, the
hydraulic cylinder pulls against the fixed plate, thereby rotating the yoke and attached track to
steer the track to the right. Actuation of the hydraulic cylinder does not rotate any portion of the
lifting column. The track and the lifting column are rotationally decoupled. Id.




                                                 14
Modified 1810 machine swing leg: rotationally decoupled.
     See Ex. 1, Schmidt Declaration at ¶ 19.


                       15
        Wirtgen previously supplied to the IPR Branch photographs and videos of a Modified
1810 machine, serial number 18101069. They show that the yoke and the lifting column are
rotationally decoupled; the lifting column does not rotate when the track is steered by extension
and retraction of the steering cylinder. See, e.g., 1_side_wide.mp4; 2_side_tight.mp4;
3_angled_wide.mp4; 4_angled_tight.mp4; 5_elevated_wide.mp4; 6_elevated_tight.mp4. These
photographs and videos are representative of the swing legs of all Modified 1810 machines,
including the 18101094 machine. Ex. 1, Schmidt Declaration at ¶ 16.

        The first two photographs (below) show the swing-leg in the retracted position 3 with the
track steered to propel the machine straight ahead, i.e., with the track parallel to the frame. Ex. 1,
Schmidt Declaration at ¶¶ 20-21. Two viewpoints are provided, one from the side and one from
an elevated angle. Note that the lower portion of the lifting column includes a keyway. As shown
below, as the steering actuator rotates the yoke and the associated track, the keyway remains in
the same position relative to the frame, demonstrating that the lifting column does not rotate
when the steering actuator extends or retracts.




3
    The Modified 1810 swing leg does not steer in the extended position.




                                                 16
  Modified 1810 machine swing leg, unrotated (side view).
      See Ex. 1, Schmidt Declaration at ¶ 20.




Modified 1810 machine swing leg, unrotated (elevated view).
      See Ex. 1, Schmidt Declaration at ¶ 21.



                        17
        The next pair of photographs (below) shows the swing leg in the retracted position with
the track steered to the left by retracting the steering actuator. Ex. 1, Schmidt Declaration at
¶¶ 22-23. Although rotated only a few degrees, this represents the maximum steering angle in
this direction. Note that the keyway has not changed position relative to the frame.




                      Modified 1810 machine swing leg, rotated left (side view).
                           See Ex. 1, Schmidt Declaration at ¶ 22.




                   Modified 1810 machine swing leg, rotated left (elevated view).
                          See Ex. 1, Schmidt Declaration at ¶ 23.


                                               18
        The next pair of photographs (below) shows the swing leg in the retracted position with
the track steered to the right. Ex. 1, Schmidt Declaration at ¶¶ 24-25. This represents the
maximum steering angle in this direction. Note that, as with the straight and steered-left track
positions, the keyway has not changed position relative to the frame.




                     Modified 1810 machine swing leg, rotated right (side view).
                           See Ex. 1, Schmidt Declaration at ¶ 24.




                                               19
                  Modified 1810 machine swing leg, rotated right (elevated view).
                          See Ex. 1, Schmidt Declaration at ¶ 25.

        The final set of six photographs below shows the series above, with the annotations
removed. As can be seen, the keyway remains in the same location no matter whether the track is
steered straight ahead, rotated to the left, or rotated to the right. This demonstrates that the
rotation of the track is decoupled from the rotation of the lifting column.




                                              20
       Straight                       Steering Left                 Steering Right

See Ex. 1, Schmidt Declaration at ¶¶ 20–25.
         The Modified 1810 machines, including the 18101094 machine, incorporate structural
designs that do not fall within the scope of claim 19. The design of the Series 1810 that was
found to infringe claim 19 utilized a steering cylinder extending from the frame to a steering ring
rotationally fixed to the lifting column. The design of the Modified 1810 machines, like the
deisgn of the SF 102 C, utilizes a steering cylinder extending from a plate fixed to the bottom of
the lifting column to a non-coaxial yoke. By necessity, this design rotationally decouples the
yoke from the lifting column, ensuring that the steering cylinder positions the track without
rotating any portion of the lifting column. Accordingly, as the FID found, this design is outside
the scope of claim 19.

VI.    CBP LACKS AUTHORITY TO EXCLUDE THE MODIFIED 1810 MACHINES

       A.      CBP must accept Wirtgen’s certification and allow entry of the Modified
               1810 machines

            1. The plain language of the exclusion order permits Wirtgen to certify that the
               Modified 1810 machines are not excluded by paragraph 1 of the order
       The Commission’s limited exclusion order states that “persons seeking to import road
construction machines and components thereof, that are potentially subject to this Order may be
required to certify that . . . the products being imported are not excluded from entry under

                                                21
paragraph l of this Order.” Ex. 3, Commission Exclusion Order at 3. Under the plain language of
the order, Wirtgen officials need only affirm that “they are familiar with the terms” of the order,
“they have made appropriate inquiry,” and that they are certifying “to the best of their knowledge
and belief.” Wirtgen has done just that. See Ex. 4, Wirtgen Certification.

        Wirtgen sought to import the 18101094 machine, which is a “road construction
machine.” After Customs detained that machine, Wirtgen officials certified that, to the best of
their knowledge and belief, the 18101094 machine is “not excluded from entry under paragraph
1 of this Order.” See Ex. 4, Wirtgen Certification. Accordingly, Customs must allow the
Modified 1810 machines, including the 18101094 machine, to enter.

           2. As to certifications, Customs has only procedural discretion, which it did not
              exercise
        The plain language of the exclusion order provides Customs with discretion regarding
whether to require a certification before permitting entry. It also allows Customs to establish
procedures for submitting a certification. Ex. 3, Commission Exclusion Order at 3 (“At the
discretion of [Customs] and pursuant to the procedures it establishes, persons . . . may be
required to certify . . . ”). Customs acknowledged receipt of the certification and has not
identified any procedural problems with its submission. Ex. 2, ’413 Exclusion at 4–5.

        Accordingly, after an importer provides a certification that products are outside the scope
of paragraph 1, CBP may only request “such records or analyses as are necessary to substantiate
this certification.” Wirtgen provided a certification to Customs through the ACE portal. Ex. 4,
Wirtgen Certification. Customs did not request any substantiating records or analyses, and the
30-day period for determining admissibility has expired. See 19 C.F.R. § 151.16(e). Customs
must now allow the Modified 1810 machines, including the 18101094 machine, to enter the
United States.

           3. Customs may not restrict the use of the certification provision to instances of
              prior adjudication by Customs or the Commission
        Customs rejected Wirtgen’s certification. Customs identified it as a “self-certification”
and stated that it “will not accept a certification . . . absent a determination by CBP or the
Commission that the article is not subject to the exclusion order.” Ex. 2, ’413 Exclusion at 5. As
support for its interpretation of the exclusion order, Customs did not identify any statute,
regulation, or provision of the exclusion order. Instead, Customs points to a Commission
Opinion—not published in the Federal Register—from another investigation and purports to
apply it to this exclusion order. Id. The Commission stated that “[t]he standard certification
provision does not allow an importer to simply certify that it is not violating the exclusion
order.” Id., citing Certain Road Milling Machines and Components Thereof, Inv. No. 337-TA-
1067, Comm’n Op. at 15 n.5 (Aug. 7, 2019).

        The Commission’s statement in the 1067 Investigation about “the standard certification
provision” cannot be used to interpret the exclusion order in the 1088 investigation because it
does not qualify for Auer deference. The Supreme Court recently held that “[f]irst and foremost,
a court should not afford Auer deference unless the regulation is genuinely ambiguous” after
exhausting “all the ‘traditional tools’ of construction.” Kisor, 139 S. Ct. at 2415 (2019) (citations


                                                 22
omitted). The certification provision is not ambiguous and plainly allows “self-certification.” It
allows importers to certify that “to the best of their knowledge and belief, the products being
imported are not excluded from entry under paragraph 1 of this Order.” Ex. 3, Commission
Exclusion Order at 3. Accordingly, Auer deference does not apply.

        In addition, the Notice and Comment provisions of the Administrative Procedure Act
prevent the Commission from using interpretive statements from other investigations to add to or
modify the interpretation of the exclusion order in the 1088 investigation. Rather, to enact a
general rule that adds binding terms to all exclusion orders, the Commission must comply with
the notice-and-comment requirements of 5 U.S.C. § 553. See, e.g., Glycine & More, Inc. v. U.S.,
880 F.3d 1335 (Fed. Cir. 2018) (“If Commerce wished to rewrite or amend the regulation, such a
regulation intended to have the force of law must be adopted with notice-and-comment
rulemaking, which was absent here.”). In addition, the President recently ordered that agencies
making enforcement determinations “must establish a violation of law by applying statutes or
regulations.” Executive Order 13892, Promoting the Rule of Law Through Transparency and
Fairness in Civil Administrative Enforcement and Adjudication, 84 Fed. Reg. 55239, 55240
(Oct. 9, 2019). The President also ordered that “[i]f an agency intends to rely on a document
arising out of litigation” then “it must publish that document . . . in the Federal Register” or in a
database of all guidance documents, “and provide an explanation of its jurisdictional
implications.” This is yet another reason why Customs may not interpret the exclusion order
using the Commission’s unpublished statements in other investigations. Accordingly, the
exclusion order has no prohibition against self-certification, and Customs must accept Wirtgen’s
certification.

       B.      The exclusion order cannot apply to the 18101094 machine because it only
               excludes road construction machines that the Commission found to infringe

        The exclusion order excludes “road construction machines and components thereof that
infringe claim 19 of the ’693 patent.” Ex. 3, Commission Exclusion Order at 2. The phrase
“machines … that infringe” plainly means machines that the Commission determined to infringe
in the underlying investigation. Customs improperly relies on Commission statements regarding
exclusion orders in other investigations. Customs may not rely on such interpretations because
they do not qualify for Auer deference. The exclusion order clearly includes only machines
found to infringe, and an interpretation extending it to unadjudicated machines would be both
unreasonable and unlawful—allowing Customs and the Commission to effectively issue a new
exclusion order every time it interprets the existing exclusion order. In addition, it would
circumvent the statutory requirements of Section 1337(e) regarding not-yet-adjudicated articles
that might violate Section 337. Because the 18101094 machine has not been adjudicated to
infringe, Ex. 2, ’413 Exclusion at 3-4, it cannot be subject to the exclusion order.

            1. The exclusion order plainly applies to adjudicated machines only, as the
               Commission may only exclude unadjudicated articles under Section 337(e)
        The exclusion order is clear. It excludes “road construction machines and components
thereof that infringe claim 19.” Ex. 3, Commission Exclusion Order at 2. Consistent with the
statutory scheme, the only reasonable interpretation of machines “that infringe” is that it extends
to all machines that the Commission found to infringe. Machines “that infringe” does not mean


                                                 23
machines “that might infringe.” If the Commission meant to exclude unadjudicated machines, it
would have done so under the proper authority—Section 337(e).

        Section 337 provides two forms of remedy: one for adjudicated articles, and one for
unadjudicated articles. As to adjudicated articles, “[i]f the Commission determines . . . that there
is a violation” then it can exclude “the articles concerned.” 19 U.S.C. § 1337(d)(1). But if the
Commission wishes to exclude not-yet-adjudicated articles, it may only do so temporarily using
the authority provided under Section 337(e). That section provides two important procedural
safeguards. First, the Commission must “determine[] that there is reason to believe that there is a
violation of this section.” 19 U.S.C. § 1337(e)(1). Second, the Commission must allow the
articles to be imported under bond while it completes its investigation. Id.

        The exclusion order in this case was issued pursuant to Section 1337(d). Therefore it
applies to adjudicated articles, i.e., “the articles concerned,” not to unadjudicated articles. The
ALJ specifically found Wirtgen’s redesigns to be outside the scope of the 1088 investigation, so
they cannot be among “the articles concerned” or the machines “that infringe.” See FID at 25
(“These designs . . . are [] outside the scope of this investigation . . . [and] are not ripe for a
determination of infringement or non-infringement in this investigation.”).

        In applying the exclusion order to unadjudicated articles, including the 18101094
machine, Customs has denied Wirtgen the protections found in Section 1337(e): (1) the right to a
preliminary determination from the Commission—the only agency authorized to make such a
determination—and (2) the right to import under bond until the Commission makes a final
determination. By excluding articles that the Commission has not found to infringe, Customs
frustrated the entire statutory scheme.

           2. Customs improperly applied Auer when it relied on Commission statements
              to interpret the exclusion order
         Customs “jumped the gun” when it looked to the Commission’s decisions in order to
interpret the exclusion orders. Kisor, 139 S. Ct. at 2423. Customs failed to “make a conscientious
effort to determine, based on indicia like text, structure, history, and purpose, whether the
regulation really has more than one reasonable meaning.” Id. at 2424. As explained above, the
plain language of the exclusion order and the statutory scheme permit only one meaning—only
adjudicated articles are excluded. To establish its authority to adjudicate infringement in the first
instance, a “statement of what it ‘normally’ does or has done before” is insufficient; Customs
“must ground such a normal or past practice in the statutory standard.” See Mid Continent Steel
& Wire, Inc. v. U.S., 941 F.3d 530, 537–38 (Fed. Cir. 2019). Customs’ citations to Commission
opinions explaining “longstanding practice” do not substitute for statutory authority.

        Another inquiry that Customs failed to make is whether the Commission’s interpretation
of exclusion orders against articles that infringe “in some way implicate[s] its substantive
expertise.” Kisor, 139 S. Ct. at 2417. The Commission “has no comparative expertise in
resolving” whether or not “machines . . . that infringe” refers to unadjudicated machines, so
deference does not apply. See id.

        Most importantly, neither Customs nor the Commission may interpret “machines . . . that
infringe” to encompass machines that either agency determines to infringe after the exclusion

                                                 24
order issued. As the Supreme Court explained, to defer to such an interpretation “would permit
the agency, under the guise of interpreting [the exclusion order], to create de facto a new
[exclusion order]” each time it makes a new infringement determination. See Kisor, 139 S. Ct. at
2415. “Auer does not, and indeed could not, go that far.” Id.

        Even considering the Commission statements on which Customs relies, deference is
“only rarely given” to an agency construction that conflicts with a prior one. Kisor, 139 S. Ct. at
2418. Thus, Customs improperly relied on the Commission’s statement that its remedial orders
extend “to all products covered by the patent claims” without considering contrary statements by
the Commission.4 Specifically, the Commission denied Wirtgen’s motion to stay the exclusion
order because “Wirtgen has other milling machines, not impacted by the LEO and CDO, that it
can continue to sell in the United States.” Comm’n Op. at 5 (Sep. 17, 2019). As support for this
statement, the Commission cited and described a Federal Circuit order “denying a motion to stay,
‘subject to the condition that the product redesign on which Cisco relies to deny irreparable harm
must be permitted to enter the country.”) Id., citing Arista Networks, Inc. v. Int’l Trade Comm'n,
Docket Nos. 2017-2289, -2351 (Fed. Cir. Sept. 22, 2017). The Commission’s reliance on this
Federal Circuit order plainly indicates that the Modified 1810 machines (Wirtgen’s redesign),
including the 18101094 machine, are not subject to the exclusion order, and the Commission
relied on that fact to deny Wirtgen’s motion to stay the remedial orders. There is no reason to
credit the Commission’s interpretive statements from other investigations and ignore statements
from this investigation. See Kisor, 139 S. Ct. at 2418.

        Finally, the Commission’s interpretive statements cannot expand the scope of its
exclusion orders because they do not carry the force of law. Again, as the Kisor court explained,
“[a]n interpretive rule itself never forms the basis for an enforcement action” because it “does
not impose any legally binding requirements on private parties.” Kisor, 139 S. Ct. at 2420. “An
enforcement action must instead rely on a legislative rule, which (to be valid) must go through
notice and comment.” Id. Not one of the Commission statements cited by Customs meets this
standard. 5




       4
         See Ex. 2, ’413 Exclusion at 2, n.1, citing Certain Optical Disk Controller Chips and
Chipsets, Inv. No. 337-TA-506, Comm'n Op. at 56–57 (USITC Pub. 3935) (July 2007) (EDIS
Doc. No. 287263).
       5
          See also, e.g., Glycine & More, Inc. v. U.S., 880 F.3d 1335 (Fed. Cir. 2018) (“If
Commerce wished to rewrite or amend the regulation, such a regulation intended to have the
force of law must be adopted with notice-and-comment rulemaking, which was absent here.”);
Executive Order 13892, Promoting the Rule of Law Through Transparency and Fairness in Civil
Administrative Enforcement and Adjudication, 84 Fed. Reg. 55239, 55240 (Oct. 9, 2019)
(“When an agency takes an administrative enforcement action, engages in adjudication, or
otherwise makes a determination that has legal consequence for a person, it must establish a
violation of law by applying statutes or regulations.”).




                                                25
            3. The exclusion order cannot reasonably require Customs to violate the law by
               construing claims and determining infringement
        Section 337 authorizes only the Commission to construe patent claims and determine
infringement. The correct interpretation of the exclusion order is that Customs may only
determine if the 18101094 machine bears the same features as the machines which the
Commission found to infringe—it does not. 6 Yet Customs, in its notice of exclusion,
acknowledged that the Commission did not evaluate infringement of the Modified 1810
machines, yet Customs interpreted the exclusion order to allow Customs to determine that those
machines nonetheless infringe claim 19. See, e.g., Ex. 2, ’413 Exclusion at 2–6. This
interpretation is unreasonable because Customs lacks authority to construe claims and determine
infringement.

        Customs has recognized that “[it] is without legal authority to determine patent
infringement.” 7 And regardless of how long Customs has maintained the practice of determining
infringement in the first instance, it must still identify statutory authority for doing so. See Mid
Continent Steel & Wire, 941 F.3d at 537–38. Even if Customs had authority to interpret patent
claims—which it admittedly lacks—that authority must be vested in a properly appointed Officer
of the United States under the Appointments Clause. See Arthrex, Inc. v. Smith & Nephew, Inc.,
Case No. 2018-2140, Slip Op. at 7 (Fed. Cir., Oct. 31, 2019) (“An ‘Officer of the United States,’
as opposed to a mere employee, is someone who ‘exercis[es] significant authority pursuant to the
laws of the United States.’”). It is for this reason that the Commission published a notice in the
Federal Register that its administrative law judges “have been appointed in conformance with the
Appointments Clause of the U.S Constitution and with the Tariff Act.” 83 Fed. Reg. 45678 (Sep.
10, 2018). Customs, however, did not and cannot appoint such officers.

        Accordingly, Customs may only exclude articles that the Commission has adjudicated to
infringe. Because the Commission did not adjudicate the Modified 1810 machines, including the
18101094 machine, no reasonable interpretation of the exclusion order could require Customs to
do so.

       C.      Customs may not place the burden of proof on Wirtgen

       The Court of International Trade held that Customs has the burden of proof if a product
was not part of the underlying investigation. In such situations, “[t]o support the exclusion . . .
Customs ha[s] to make a substantive determination that the [e]xcluded [products] infringe.”


       6
         As explained above, the swing leg of the Modified 1810 machines, including the
18101094 machine, does not have the features found to infringe, but instead bears the features of
the SF 102 C, a machine that the Commission found to be outside the scope of claim 19.
       7
         See Working with U.S. Customs and Border Protection and Customs in the European
Union to Protect Your Intellectual Property Rights, available at
https://web.archive.org/web/20111015013138/https:/
www.stopfakes.gov/pdf/US_EU_Customs_Guidelines_Pamphlet.pdf (captured Oct. 15, 2011).




                                                 26
Corning Gilbert Inc. v. U.S., 896 F. Supp. 2d 1281, 1290 (CIT 2013). Customs recognized that
the Commission did not evaluate infringement of the Modified 1810 machines. See Ex. 2, ’413
Exclusion at 3, 5. Customs, therefore, improperly placed the burden on Wirtgen “as a condition
of entry . . . to show that the potentially infringing articles (i.e., [] Wirtgen’s Series 1810 milling
machines) do not infringe claim 19 of the '693 patent . . . before CBP.” Ex. 2, ’413 Exclusion at
3 (emphasis in original).

        The Federal Circuit does not allow placing the burden of proof on the alleged infringer
through an “overly broad [] permanent injunction that simply prohibits future infringement of a
patent.” Int’l Rectifier Corp. v. IXYS Corp., 383 F.3d 1312, 1316 (Fed. Cir. 2004). Section 337
provides no authority for depriving Wirtgen of this standard due-process protection. Rather, it
does the opposite by specifically incorporating the protections from district court. It permits
anyone previously found in violation to petition “for a modification or rescission” of a remedial
order “on grounds which would permit relief from a judgment or order under the Federal Rules
of Civil Procedure.” 19 U.S.C. § 1337(k)(2). It also provides respondents in 337 investigations
the same due process rights, burdens of proof, and legal and equitable defenses enjoyed by
defendants in federal courts. 5 U.S.C. §§ 556(d), 706(2)(B); 19 U.S.C. § 1337(c). “Since an
injunctive order prohibits conduct under threat of judicial punishment, basic fairness requires
that those enjoined receive explicit notice of precisely what conduct is outlawed.” Schmidt v.
Lessard, 414 U.S. 473, 476 (1974). Interpreting the exclusion order to cover an unknown number
of unidentified, unadjudicated products would not provide notice of what is covered, therefore
such an interpretation would be unreasonable.

        Customs improperly relied on out-of-context dictum from Hyundai Elecs. Indus. Co. v.
Int’l Trade Comm’n, 899 F.2d 1204 (Fed. Cir. 1990). Hyundai appealed the Commission’s
decision to impose a certification provision included in a limited exclusion order. The Federal
Circuit found that the Commission did not abuse its discretion “by concluding that Hyundai
rather than Intel should bear whatever additional burden the certification provision entails. See,
e.g., SSIH Equip., 718 F.2d at 370.” Id. at 1210. The court applied the rationale of a general
exclusion order “that binds parties and non-parties alike and effectively shifts to would-be
importers . . . the burden of establishing non-infringement.” Id. In addition to being dictum 8—
Hyundai was challenging the certification provision, not burden-shifting—this statement refers
to a general exclusion order imposing an exclusion against a party that was not part of the
underlying investigation. It says nothing about excluding a product that was not part of the
underlying investigation.




        8
         The cited authority does not provide any support for Hyundai’s dictum. In SSIH the
Federal Circuit held that Section 337(h) permits the Commission to modify a remedial order
during the presidential review period. SSIH Equip. S.A. v. Int’l Trade Comm’n, 718 F.2d 365,
370 (Fed. Cir. 1983). Simply put, as to whether Customs may place the burden of proving non-
infringement on Wirtgen, SSIH says nothing at all.




                                                  27
        Customs’ reliance on dictum from Sealed Air is no more persuasive. 9 Sealed Air deals
with adjudicated products of a defaulting respondent, a practice specifically authorized by
section 337(g)(1). In Sealed Air the Federal Circuit found that the Commission “was fully
justified” in finding Unipak in default and excluding its products because the complainant
established “prima facie, that the process employed by Unipak infringes.” Sealed Air, 645 F.2d
at 988. Because Unipak’s “present process is in effect presumed to [infringe],” it was proper to
exclude the products of that process until Unipak could petition for a proceeding “to determine
whether entry should be allowed.” Id. at 988–989, n. 20. Sealed Air does not uphold shifting the
burden of proof to a respondent seeking to import unadjudicated products.

        Customs bore the burden of proof to establish that the 18101094 machine was within the
scope of the exclusion order. Having failed to do so in its notice of exclusion, Customs cannot
make the attempt during the protest phase. See Corning Gilbert Inc. v. U.S., 896 F. Supp. 2d
1281, 1291 (CIT 2013) (“The 30 days allowed by the regulation to act on a protest provide time
for the agency to explain the analysis and reasoning underlying the protested decision, not to
engage in thinking about this decision for the first time.”) Customs must release the Modified
1810 machine.

VII.   CONCLUSION

        As set forth above, the Commission has already determined that a rotationally decoupled
swing leg does not infringe claim 19 of the ’693 patent. The evidence shows that the swing leg of
the Modified 1810 machines are also rotationally decoupled, therefore Customs is bound to find
that the Modified 1810 machines are not covered by the exclusion order and allow the Modified
1810 machines, including the 18101094 machine, entry into the United States.

        Moreover, Wirtgen has certified that the 18101094 machine is outside the scope of
paragraph 1 of the exclusion order. Customs may not place substantive restrictions on Wirtgen’s
use of the certification provision. Customs must accept Wirtgen’s certification and allow the
18101094 machine entry into the United States. Customs may not rely on any Commission
interpretations of exclusion orders in other investigations because the certification provision of
the exclusion order is clear and deference to any Commission interpretation is inappropriate
under Auer.

        Customs may not interpret the exclusion order to include the 18101094 machine or any
other Modified 1810 machine because (1) the plain language of Paragraph 1 of the exclusion
order is limited to the articles that the Commission found to infringe, (2) Customs may not


       9
         See Ex. 2, ’413 Exclusion at 3, citing Certain Integrated Circuit Telecommunication
Chips, Inv. No. 337-TA-337, Comm'n Op. at 21, n.14 (USITC Pub. 2670) (Aug. 1993) (“The
Federal Circuit has upheld a Commission remedy which effectively shifted the burden of proof
on infringement issues to require a company seeking to import goods to prove that its product
does not infringe.”) (citing Sealed Air Corp. v. Int’l Trade Comm’n, 645 F.2d 976, 988–89
(C.C.P.A. 1981)).




                                                28
reinterpret the exclusion order to effectively issue a new exclusion order, and (3) Customs does
not have statutory or constitutional authority to construe patents, so the exclusion order cannot be
interpreted in a way that requires Customs to assume such authority. Customs may only
determine whether the 18101094 machine bears a design that the Commission found to be
covered by—or not covered by—claim 19. Having failed to do so, Customs must allow entry of
the 18101094 machine.

        Finally, Customs may not place the burden of proof on Wirtgen, nor may it rely on failure
of proof as a basis to exclude Wirtgen’s machines. Rather, at the time of exclusion Customs
bears the burden of proving that the 18101094 machine is subject to the exclusion order. Having
failed to meet that burden, Customs must allow entry of the 18101094 machine.

      The notice of exclusion does not provide a legal basis for Customs to deny entry to the
18101094 machine. Customs may not devise a new legal basis during the protest phase.
Accordingly, Wirtgen respectfully requests that Customs grant Wirtgen’s protest and allow the
18101094 machine entry into the United States.

                                                     Sincerely,

                                                     __________________________________
                                                     COUNSEL FOR WIRTGEN GMBH, WIRTGEN
                                                     GROUP HOLDING GMBH, AND WIRTGEN
                                                     AMERICA, INC.

                                                     Daniel E. Yonan
                                                     Ralph W. Powers III
                                                     Dallin G. Glenn
                                                     STERNE, KESSLER, GOLDSTEIN & FOX,
                                                     P.L.L.C.
                                                     1100 New York Avenue, N.W.
                                                     Washington, DC 20005
                                                     (202) 371-2600

                                                     Ryan D. Levy
                                                     Seth R. Ogden
                                                     PATTERSON INTELLECTUAL PROPERTY LAW,
                                                     P.C.
                                                     Roundabout Plaza
                                                     1600 Division Street, Suite 500
                                                     Nashville, TN 37203
                                                     (615) 242-2400




                                                29
                                    TABLE OF EXHIBITS


Exhibit 1   Declaration of Jan Schmidt

Exhibit 2   Exclusion Decision for Entry Number SCS-77482413

Exhibit 3   Limited Exclusion Order issued in Commission Inv. No. 337-TA-1088
            on June 27, 2019

Exhibit 4   Wirtgen Certification

Exhibit 5   Memorandum sent on September 5, 2019, to Customs Intellectual
            Property Rights Branch




                                           30
Exhibit 1
            UNITED STATES CUSTOMS AND BORDER PROTECTION




In Support of Protest of               Relating to Exclusion Order Issued in
Wirtgen America, Inc.                     Investigation No. 337-TA-1088




                   DECLARATION OF JAN HENDRIK SCHMIDT




                                   1
       I, Jan Hendrick Schmidt, on behalf of Wirtgen America, Inc. (“Wirtgen”), declare under

penalty of perjury as follows:

               I am over the age of eighteen and otherwise competent to testify.

               I make this Declaration in support of Wirtgen’s protest against the decision of

U.S. Customs and Border Protection to exclude certain Wirtgen road milling machines.

               I have worked at Wirtgen for more than thirty-three years. I am currently the Vice

President of Product Support at Wirtgen and have been in that position for about twelve years.

               As Vice President of Product Support, I am responsible for Customer (After

Sales) Support for the four Wirtgen Group brands (Wirtgen, Vögele, Hamm, and Kleemann) sold

by Wirtgen. For example, I am responsible for technical service support (remote and in the field),

parts planning and purchasing, inventory management, service and parts training for customer,

dealer and internal personnel, warranty, inbound and outbound logistics for all whole (i.e.,

machines) and parts, machine registrations, etc.

               Wirtgen-brand products include cold milling machines, soil stabilizers, cold

recyclers, binding agent spreaders, slipform pavers, and surface miners.

               With respect to Wirtgen’s cold milling machines, there are three size

classifications: (1) large milling machines, (2) compact milling machines, and (3) small milling

machines.

               The milling machines at issue in this Investigation are compact milling machines.

Compact milling machines are kind of a hybrid between small and large milling machines that

provide more flexibility. Compact milling machines are designed to mill a width of from about

three and a quarter feet to about five feet and achieve cutting depths up to about thirteen inches.

The engines used in compact milling machines also provide more power than small milling




                                                   2
machines, even when equipped with drums of the same size. In the United States, these would

include the current generation Wirtgen models W 100 CFi, W 120 CFi, and W 130 CFi, which

Wirtgen calls the 1810 Series. This generation replaced the prior generation models W 100 Fi, W

120 Fi, and W 130 Fi, which Wirtgen calls the 1310 Series.

               Wirtgen’s compact milling machines utilize a swing leg to permit greater

flexibility in milling operations. A swing leg is a term for a lifting column that pivots the wheel

or track between various positions. An operator can selectively position the right rear leg of the

machine outside the milling drum to improve the weight distribution of the machine and improve

stability. The operator can also position the right rear leg of the machine inside the milling drum

to mill closer to an adjacent obstacle.

               Wirtgen offers a full line of road milling machines with differing designs,

features, and specifications to meet customer demand. Customers specify the cutting width and

location of the cutter assembly for the types of jobs they expect to encounter. Indeed, we

regularly have customers purchase machines with particular specifications solely to obtain the

best performing machine for a specific road construction project for which they have placed a

bid or obtained a contract. For example, cutting width and the location of the cutter assembly

(e.g., at the rear of the machine in Wirtgen’s 1810 Series machines) is important to milling

contractors when cutting parking lots, bridge approaches, and performing utility work. Other

factors that influence customers to specifically purchase Wirtgen’s 1810 Series machines include

ease of hauling, efficiency in cutting bridge decks due to the rear-mounted cutter, the

compactness of the machine that provides for milling tight areas and widening roads as part of

infrastructure upgrades, and performing patch cutting operations when the whole road does not

need repair.




                                                 3
               Customers do not consider other milling machines offered by Wirtgen—whether

larger or smaller options—to be replacements or substitutes for the Wirtgen 1810 Series

machines, as they do not fulfill the same operational needs as the Wirtgen 1810 Series. In

addition, Wirtgen provides extensive training to customers specific to the operation of each

different machine that Wirtgen sells. If Wirtgen’s customers are unable to purchase a Wirtgen

1810 Series machine, they must spend time to be trained to operate another Wirtgen machine that

will not fully satisfy their needs, or a competitor machine for which they will have less

familiarity than with Wirtgen machines.

               Wirtgen’s larger milling machine options, ranging from the W 150 CFi (0813

Series) to the W 250i (0622 Series) have a cutter drum located toward the center of the machine

between the front and rear legs that lacks the advantages of the rear-mounted cutter drum found

in the Wirtgen 1810 Series machines (e.g., efficiency in cutting bridge decks). Furthermore, none

of the larger milling machine options—including the W 150 CFi that Caterpillar has argued is a

substitute for the Wirtgen 1810 Series machines—include a swing leg. Larger milling machines

also require more space for the machine and must cut a wider track than the 1810 Series

machines. Thus, Customers that require the flexibility of the 1810 Series will not consider large

milling machines to be a feasible substitute.

               Wirtgen’s smaller milling machine options, ranging from the W 35 Ri (0703

Series) to the W 130 H (2010 Series) rely on engines that lack the power of the engines of the

Wirtgen 1810 Series machines. Thus, even the smaller machines that permit cutter drums having

the same widths as the Wirtgen 1810 Series machines cannot cut to the same depth or with the

same speed as the Wirtgen 1810 Series machines. Furthermore, all of Wirtgen’s smaller milling

machine options are rear loaders, whereas the Wirtgen 1810 Series machines are front loaders.




                                                 4
This distinction relates to the position of the conveyor belt that carries milled material to be

deposited in dump trucks and carried off from the jobsite during operation. Depending on their

size, milling machines can load as much as thirty-eight (38) tons of millings in about 4 (four)

minutes. Thus, a milling machine might be required to load milled material into anywhere from

ten (10) to fifteen (15) trucks per hour. Front-loading milling machines provide significantly

higher discharge capacity. Customers who need increased milling capacity or whose operators

are accustomed to operating a front-loading milling machine would not consider a rear-loading

milling machine to be a feasible substitute.

               In summary, many of our customers purchase the Wirtgen 1810 Series machines

for use in jobs that require compact size and maneuverability paired with a high milling rate and

discharge capacity. For these jobs, the Wirtgen 1810 Series is ideal and no other Wirtgen

machine is a feasible substitute.

               I understand that, as part of the above-captioned Investigation, Caterpillar argued

that Wirtgen’s 1810 Series machines infringed a Caterpillar patent related to the swing leg. I

further understand that, as a result of that Investigation, the International Trade Commission

(“Commission”) found a violation based on a single claim of Caterpillar’s patent. Thus, the

Commission issued remedial orders instructing United States Customs and Border Protection

(“Customs”) to exclude the 1810 Series machines that were found to infringe from importation

into the United States.

               Wirtgen has subsequently redesigned the swing leg of its 1810 Series machines.

The redesigned machines, though still bearing serial numbers designating them as 1810 Series

machines, have new branding as the W 100 XFi, W 100 XTi, W 120 XFi, W 120 XTi, W 130

XFi, and W 130 XTi (the “Modified 1810 Series machines”). The “X” indicates that the




                                                  5
machines have the new swing-leg design, which is identical for all of the Modified 1810 Series

machines. The “F” and the “T” indicate differences among the machines regarding features

wholly unrelated to the swing leg, chiefly related to cost with the XTi machines being a more

value-based option than the XFi machines.

              The swing leg of the 18101069 machine is representative of all Modified 1810

Series machines. Below are photographs showing the swing leg of the 18101069 machine. The

annotations to these drawings are accurate.




                                               6
              The following diagram is an accurately annotated drawing of the lifting column of

the Modified 1810 Series machines. The drawing shows that the axis around which the track

rotates is not coaxial with the axis of the lifting column.




                                                 7
              The following diagram is an accurately annotated drawing of the lifting column of

the unmodified swing leg design of the 1810 Series machines. The drawing shows that, in that

design, the lifting column was rotationally coupled to the track.




                                                8
             The following diagrams are accurately annotated drawings of the lifting column

of the swing leg of the Modified 1810 Series machine. The drawings show that the lifting

column and the track are rotationally decoupled.




                                              9
10
              Below is an accurately annotated photograph of a side view of the swing leg of

the 18101069 machine with the track unrotated (in other words, steering straight ahead).




              Below is an accurately annotated photograph of an elevated view of the swing leg

of the 18101069 machine with the track unrotated (in other words, steering straight ahead).




                                              11
              Below is an accurately annotated photograph of a side view of the swing leg of

the 18101069 machine with the track rotated left (in other words, steering to the left).




              Below is an accurately annotated photograph of an elevated view of the swing leg



                                               12
of the 18101069 machine with the track rotated left (in other words, steering to the left).




              Below is an accurately annotated photograph of a side view of the swing leg of

the 18101069 machine with the track rotated right (in other words, steering to the right).




                                                13
              Below is an accurately annotated photograph of an elevated view of the swing leg

of the 18101069 machine with the track rotated right (in other words, steering to the right).




                                               14
Exhibit 2
Exhibit 3
              UNITED STATES INTERNATIONAL TRADE COMMISSION
                               Washington, D.C.


  In the Matter of

  CERTAIN ROAD CONSTRUCTION                                  Investigation N0. 337-TA-1088
  MACHINES AND COMPONENTS   '
  THEREOF


                                LIMITED EXCLUSION ORDER

       The United States International Trade Commission (“Commission”) has determined that

there is a violation of Section 337 of the Tariff Act of 1930, as amended (19 U.S.C. § 1337), in

the unlawful importation, sale for importation, or sale within the United States after importation

by respondents Wirtgen GmbI-I,Wiitgen Group Holding GmbH, and Wirtgen America, Inc.

(collectively “Respondents”) of certain road construction machines and components thereof

covered by claim 19 ofU.S. Patent No. 7,140,693 (“the ’693 patent”).

       Having reviewed the record of this investigation, including the written submissions of the

parties, the Commission has made its determination on the issues of remedy, public interest, and

bonding. The Commission has determined that the appropriate form of relief includes a limited

exclusion order prohibiting the unlicensed entry into the United States of certain road

construction machines and components thereof manufactured by or on behalf oﬁ or are imported

by or on behalfof, the Respondents or any of their affiliated companies, parents, subsidiaries,

licensees, or other related business entities, or their successors or assigns that infringe claim 19

of the ’693 patent.

       The Commission has also determined that the public interest factors enumerated in 19

U.S.C. § 1337(d) do not preclude the issuance of the limited exclusion order, and that the bond




                                                  1
during the period of Presidential review shall be in the amount of zero (O)percent of the entered

value of the infringing products.

       Accordingly, the Commission hereby ORDERS that:

        1.     Road construction machines and components thereof that infringe claim 19 of the

’693 patent that are manufactured abroad by or on behalf of, or are imported by or on behalf of,

the Respondents or any of their afﬁliated companies, parents, subsidiaries, agents, or other

related business entities, or their successors or assigns, are excluded from entry for constunption

into the United States, entry for consumption from a foreign-trade zone, or withdrawal from a

warehouse for consumption, for the remaining term of the ’693 patent, except under license of

the patent owner or as provided by law, and except for service or repair components imported for

use in servicing or repairing road construction machines that were imported prior to the effective

date‘of this Order.

       2.      This Order does not apply to Respondents’ series 1310 road-milling machines,

which, as the Commission determined, do not infringe claim 19 of the ’693 patent.

       3.      Notwithstanding paragraph l of this Order, the aforesaid road construction

machines and components thereof are entitled to entry into the United States for consumption,

entry for consumption from a foreign trade zone, or withdrawal from a warehouse for

consumption, under bond in the amount of zero (0) percent of the entered value of the infringing

products pursuant to subsection (j) of section 337 of the Tariff Act of 1930, as amended (19

U.S.C. § l337(j)), and the Presidential Memorandum for the United States Trade Representative

of July 2l, 2005, (70 FR 43251), from the day after this Order is received by the United States

Trade Representative, and until such time as the United States Trade representative notiﬁes the




                                                 2
Commission that this Order is approved or disapproved but, in any event, not later than sixty (60)

days after the date of receipt of this Order.                                          .

       4.      At the discretion of U.S. Customs and Border Protection (“CBP”) and pursuant to

the procedures it establishes, persons seeking to import road construction machines and

components thereof, that are potentially subject to this Order may be required to certify that they

are familiar with the tenns of this Order, that they have made appropriate inquiry, and thereupon

state that, to the best of their knowledge and belief, the products being imported are not excluded

from entry under paragraph l of this Order. At its discretion, CBP may require persons who

have provided the certiﬁcation described in this paragraph to furnish such records or analyses as

are necessary to substantiate this certiﬁcation.

        5.     In accordance with 19 U.S.C. § 1337(1),the provisions of this Order shall not

apply to road construction machines and components thereof that are imported by or for the use

of the United States, or imported for and to be used for, the United States with the authorization

or consent of the Government.

       6.      The Commission may modify this Order in accordance with the procedures

described in Rule 210.76 of the Co1nmission’s Rules of Practice and Procedure (19 C.F.R.

§ 210.76).

       7.      The Secretary shall serve copies of this Order upon each party of record in this

Investigation and upon CBP.

        8.     Notice of this Order shall be published in the Federal Register.




                                                   3
      By order of the Commission.




                                    Lisa R. Barton
                                    Secretary to the:Commission

Issued: June 27, 2019
CERTAIN ROAD CONSTRUCTION MACHINES AND                                    Inv. No. 337-TA-1088
COMPONENTS THEREOF

                          PUBLIC CERTIFICATE OF SERVICE

        I, Lisa R. Barton, hereby certify that the attached Order, Commission has been served to
the following parties as indicated, on June 27, 2019.




                                                   Lisa R. Barton, Secretary
                                                   U.S. International Trade Connnission
                                                   500 E Street, SW, Room ll2
                                                   Washington, DC 20436

On Behalf of Complainants Caterpillar Inc. and Caterpillar
Paving Products, Inc.:
Luke McCammon, Esq.                                               E] Via Hand Delivery
FINNEGAN, HENDERSON, FARABOW, GARRETT,                               via Express Delivm,
GARRETT & DUNNER, LLP                                             D Via First Class Mail
901 New York Avenue NW
                                                                  E] Other:          A
Washington, DC 20001
On Behalf of Respondentswirtgen Gmbh, Joseph VogeleAG,
Wirtgen Group Holding GmbH. and Wirtgen America, Inc. :
Daniel E. Yonan                                                   E] Via Hand Delivery
STERNE, KESSLER, GOLDSTEIN & FOX PLLC                             Via Express Delivery
l 100 New York Avenue                                             U Via First Class Mail
Washington, DC 20005                                              U Other:
Exhibit 4
Exhibit 5
September 5, 2019

Christopher A. Bullard, Attorney-Advisor
IPR Branch
Regulation and Rulings
Office of Trade
U.S. Customs and Border Protection
90 K Street, N.E., 10th Floor
Washington, D.C. 20229-1177
Email: Christopher.A.Bullard@cbp.dhs.gov

RE:     U.S. International Trade Commission; Limited Exclusion Order; Investigation No.
        337-TA-1088, Certain Road Construction Machines and Components Thereof

Dear Mr. Bullard:

        Respondents in the above-captioned Investigation, Wirtgen GmbH, Wirtgen Group
Holding GmbH, and Wirtgen America, Inc. (collectively, “Wirtgen”) write to inform you that we
will be importing a road milling machine that has been modified to be outside the scope of the
limited exclusion order (“LEO”) issued by the U.S. International Trade Commission (“ITC” or
“Commission”) in Investigation No. 337-TA-1088 (“the 1088 Investigation”). To facilitate your
review, we note that the to-be-imported machine has been branded with the model name W120
XFi (the XFi machine). 1

       During its investigation, the Commission found that a certain road milling machine fell
outside the claim scope because its swing leg’s lifting column and yoke were rotationally
decoupled. That finding is binding on Customs. Accordingly, we write to provide evidence
regarding the operation of the swing leg of the XFi machine. We trust that your review of the
evidence and, if desired, an inspection of the machine at the port, will confirm that this machine
has a swing leg whose lifting column and yoke are rotationally decoupled and, therefore, are
outside the scope of the LEO based on the Commission’s determination.

I.      BACKGROUND

        Complainants Caterpillar Inc. and Caterpillar Paving Products, Inc. brought the 1088
Investigation asserting, inter alia, U.S. Patent Nos. 7,140,693 (the ’693 patent). The ALJ
conducted an evidentiary hearing on Sept. 25 and 26, 2018, and issued a Final Initial



1
 All future modified machines can be identified by the “XFi”, e.g., W 100 XFi, W120 XFi, and W130
XFi. The machines vary in milling drum width. The structure and operation of the swing leg is identical
for each XFi machine.
Determination (FID) finding a violation of section 337 on Feb. 14, 2019. The FID found all the
asserted claims except claim 19—claims 1, 15–18, 24, 26–28, 36, and 38—invalid. Specifically,
the FID found that claims 1, 15, 16, 17, 18, 24, 26, 27, 28, 36, and 38 of the ’693 patent are
anticipated by the Bitelli SF 102 C machine, and claims 1, 15, 16, 17, 18, 24, 26, 27, 36, and 38
of the ’693 patent are obvious in view of the Bitelli Volpe SF 100 T4M machine and U.S. Pat.
No. 3,633,292 to Ulrich. FID at 84. The FID also found that the Wirtgen W 100 CFi, W 120 CFi,
and W 130 CFi road milling machines (collectively, the “Series 1810” machines), infringe claim
19. Thus, the ALJ recommended that the Commission issue a limited exclusion order (LEO) and
cease and desist order (CDO) against Wirtgen. The Commission affirmed the ALJ’s
determination in relevant part and issued the recommended LEO and CDO against Wirtgen’s
Series 1810 machines.

II.    RELEVANT ITC FINDINGS

       A.      Customs accepts all legal and factual findings of the Commission

         Section 337 tasks the Commission with determining the scope of asserted patent claims
in order to determine whether imported articles infringe those claims. 19 U.S.C. § 1337(a)(1)(B).
The Commission then may direct that “the articles concerned … be excluded from entry” and
“notify the Secretary of the Treasury” who “shall, through the proper officers, refuse such entry.”
Id. at § 1337(d)(1). According to its statutory role, “CBP is bound by the ITC’s findings as they
relate to section 337 and shall refuse entry as directed.” See 19 U.S.C. § 1337(d). CBP HQ
Ruling H200715 at 8 (Oct. 23, 2013). Thus, Customs accepts all legal and factual findings of the
Commission:

               we treat all determinations of the Commission, including any
               conclusion of law or finding of fact, that arise from an
               investigation or related proceeding, as binding authority, and we
               apply these determinations with preclusive effect.

CBQ HQ Ruling H295697 at 29 (July 20, 2018).

       B.      The Commission’s legal and factual findings with respect to claim 19

       The sole claim at issue, claim 19, depends from independent claim 17, which recites:

               17. A method of controlling the position of at least one wheel or
               track of a plurality of wheels or tracks supporting a frame of a
               work machine, said at least one wheel or track being connected to
               a respective lifting column connected to said frame by a support
               arm, said lifting column being adapted to raise and lower said
               frame relative to the respective wheel or track, said method
               comprising the steps of:

               controllably actuating a first actuator to pivot said support arm
               relative to said frame to position said wheel or track between a
               projecting or retracted position relative to said frame, the
               projecting and retracted position forming an arc of at least 90°, and

                                                2
               controllably actuating a second actuator to position said wheel or
               track in a selected rotational direction about a vertical axis of said
               wheel or track.

’693 patent, 10:43-57 (emphasis added). Claim 19 adds the further limitation:

               19. The method of claim 17, wherein positioning said wheel or
               track in said rotational direction includes rotating said lifting
               column.

Id. at 10:63-65. (emphasis added). The parties agreed that the term “rotating said lifting column”
should be construed to mean “rotating at least a portion of said lifting column.” Order No. 28
(Markman Order) at 13. The ALJ adopted that claim construction. Id.; Comm’n Op. at 18-19.

         The ALJ further interpreted the scope of claim 19 to require rotational coupling of the
lifting column and track in order to find the claim not anticipated by the Bitelli SF 102 C. An
annotated photograph of the Bitelli SF 102 C, provided by Caterpillar’s own expert and relied on
in the FID, is reproduced below, and videos can be seen at RPX-0358C.mov; RPX-0519C.mov;
RPX-0659C.mov. See FID at 35 (citing CDX-0003.30).




       The FID found that the scope of claim 19 did not include the swing leg of the Bitelli SF
102 C because “rotating the yoke [of the SF 102 C] … does not rotate the lifting column.” FID at
36. Specifically, although the steering cylinder (the “second actuator” of claim 17) positions the


                                                 3
track in a selected rotational direction about a vertical axis of the track, that action does not rotate
a portion of the lifting column. Rather, it rotates a separate structure: the yoke that connects the
track to the lifting column. Because the yoke is rotationally decoupled from the lifting column,
the yoke and track rotate without rotating the lifting column. FID at 36.

                The yoke of the Bitelli SF 102 C is different from the bracket
                described in the ’693 patent…. Unlike the coaxial sleeve and
                bracket claimed as part of the lifting column in the ’693 patent, the
                yoke in the Bitelli SF 102 C is a distinct structure that rotates the
                tracks on a separate axis from the lifting column. Rotating the yoke
                in the Bitelli SF 102 C does not rotate the lifting column, and
                accordingly, claim 19 is not anticipated.

FID at 35-36 (emphasis added). This rotational decoupling is readily confirmed by visual
inspection. As can be seen in RPX-0519C.mov, there is a keyway that runs vertically along the
lifting column (the red line representing the axis of the lifting column in the annotated
photograph above runs through the middle of that keyway). When the track is steered, the
keyway remains in the same position relative to the frame, demonstrating that the lifting column
does not rotate when the steering cylinder extends or retracts.

        The ALJ’s factual and legal findings regarding the scope of claim 19 in the invalidity
context have preclusive effect in the infringement context. “[J]udicial statements regarding the
scope of patent claims are entitled to collateral estoppel effect in a subsequent infringement suit
only to the extent that determination of scope was essential to a final judgment on the question of
validity or infringement.” A.B. Dick Co. v. Burroughs Corp., 713 F.2d 700, 704 (Fed. Cir. 1983).
This follows because both infringement and invalidity require first construing the claims and
then comparing them to a reference, whether accused product or prior art. Advanced Steel
Recovery, LLC v. X-Body Equip., Inc., 808 F.3d 1313, 1316 (2015) (“Determining infringement
requires two steps: construing the claims and comparing the properly construed claims to the
accused product.”); Medichem, S.A. v. Rolabo S.L., 353 F.3d 928, 933 (Fed. Cir. 2003) (“Both
anticipation under § 102 and obviousness under § 103 are two-step inquiries . . . a proper
construction of the claims … [and] a comparison of the properly construed claim to the prior
art.”)

        Accordingly, if Customs finds that rotating the yoke of the XFi machine does not also
rotate the lifting column, then Customs must also find that, like the Bitelli SF 102 C, the XFi
machine is outside the scope of claim 19 and of the 1088 LEO.

        C.      Rotating the Yoke of the Swing Leg of the XFi Machine Does Not Rotate the
                Lifting Column

       The XFi machine is a road milling machine that grinds and removes an old layer of
pavement in order to create a smooth and even surface on which to apply new pavement. A
photograph of the XFi machine that Wirtgen will import is shown below.




                                                   4
         As seen above, the XFi machine includes a milling drum located at the rear of the
machine. The milling drum is covered with sharp bits that drill into the road surface as the drum
rotates. See FID at 2-3. Tracks (yellow) propel the machine over the road surface. See id. A yoke
connects each track to a lifting column that lowers and raises the machine frame to bring the
milling drum into and out of contact with the road surface. See id. The front-left track and front-
right track are steered by rotating the lifting column, thereby rotating the yoke and track
connected thereto. But the rear-right track, or swing leg, is steered by rotating only the yoke and
track, not the lifting column.

        In addition, the swing leg can swing out from the frame of the machine as needed. See id.
at 7-8. The photograph below shows the XFi machine with the swing leg in the extended position
relative to the frame.




                                                 5
       To permit milling close to an object like a highway barrier, curb, or wall (so-called “flush
milling”), the swing leg can be retracted. The photograph below shows the XFi machine with the
swing leg in the retracted position relative to the frame.




III.   INFRINGEMENT ANALYSIS

        Claim 19 requires that the swing leg actuate a second actuator to position the wheel or
track in a selected rotational direction by rotating at least a portion of the lifting column. The FID
expressly found that the prior-art Bitelli SF 102 C does not satisfy this limitation. FID at 34-36.


                                                  6
This finding applies to the XFi swing leg because it uses this design. Rotating the yoke in the
XFi machine does not rotate the lifting column, and accordingly, does not infringe claim 19.

               1.      The Bitelli SF 102 C swing leg does not meet claim 19

         Milling machines use various mechanisms to (1) pivot the swing leg between the
extended and retracted positions and (2) rotate the track about a vertical axis. See FID at 7-12,
31, 35-38, 43-45, 48-49. Claim 17 of the ’693 patent recites the steps of (1) “controllably
actuating a first actuator to pivot [the swing leg] between a projecting or retracted position
relative to said frame” and (2) “controllably actuating a second actuator to position said wheel or
track in a selected rotational direction about a vertical axis of said wheel or track.” Claim 19
further requires that in step (2), the positioning in said rotational direction “includes rotating said
lifting column.” The FID found that the scope of claim 19 did not include the swing leg of the
Bitelli SF 102 C for which “rotating the yoke … does not rotate the lifting column.” FID at 36.

               2.      The XFi machine incorporates the same features that the FID
                       analyzed for the Bitelli SF 102 C machine

         With respect to the elements of claim 19, the XFi machine swing leg is identical in
structure and operation to the Bitelli SF 102 C swing leg. The steering cylinder is mounted
between the lifting column and the yoke such that upon actuation it rotates only the yoke and
associated track; it does not rotate the lifting column. In addition, the axis around which the track
rotates is not coaxial with the axis of the lifting column. The ALJ found that these features
brought the Bitelli SF 102 C machine outside of the scope of claim 19, and that finding applies to
the XFi machine as well. FID at 34-36. The XFi machine does not practice the method of claim
19. Moreover, the Commission made this finding by adopting Caterpillar’s arguments. Id.
Accordingly, having persuaded the Commission that a yoke that rotates without rotating the
lifting column in the SF 102 C does not satisfy claim 19, Caterpillar is precluded from arguing
that this same setup in the XFi machine does satisfy claim 19. See Trustees in Bankr. of N. Am.
Rubber Thread Co. v. United States, 593 F.3d 1346, 1353–54 (Fed. Cir. 2010) (“[W]here a party
assumes a certain position in a legal proceeding, and succeeds in maintaining that position, he
may not thereafter, simply because his interests have changed, assume a contrary position,
especially if it be to the prejudice of the party who has acquiesced in the position formerly taken
by him.”) (quoting New Hampshire v. Maine, 532 U.S. 742, 749 (2001)).

        The prior design found to infringe claim 19 steered its swing-leg track via a hydraulic
cylinder connected between the machine frame and a link-ring rotationally fixed to the lifting
column, as shown in the computer model below. Consequently, actuation of the steering cylinder
rotated a portion of the lifting column (shown in blue), thereby rotating the associated track. FID
at 22. In other words, the track was rotationally coupled to the lifting column.




                                                   7
                            Prior Design Swing Leg: Rotationally Coupled

         In contrast, the XFi machine, as depicted in the CAD drawings below, steers its swing-
leg track via a hydraulic cylinder connected between the yoke and a plate fixed to the bottom of
the lifting column, as shown in the next computer models. Consequently, actuation of the
steering cylinder rotates only the yoke (shown in blue), not the lifting column, to rotate the
associated track. When extended, the hydraulic cylinder pushes against the fixed plate, thereby
rotating the yoke and attached track to steer the track to the left. When retracted, the hydraulic
cylinder pulls against the fixed plate, thereby rotating the yoke and attached track to steer the
track to the right. Actuation of the hydraulic cylinder does not rotate any portion of the lifting
column. The track and the lifting column are rotationally decoupled.




                                                 8
                          XFi Machine Swing Leg: Rotationally Decoupled

      Enclosed with this memo are photographs and videos of the XFi machine, serial number
18101069. They show that the yoke and the lifting column are rotationally decoupled; the lifting


                                               9
column does not rotate when the track is steered by extension and retraction of the steering
cylinder. See, e.g., 1_side_wide.mp4; 2_side_tight.mp4; 3_angled_wide.mp4;
4_angled_tight.mp4; 5_elevated_wide.mp4; 6_elevated_tight.mp4.

        The first two photographs (below) show the swing-leg in the retracted position 2 with the
track steered to propel the machine straight ahead, i.e., with the track parallel to the frame. Two
viewpoints are provided, one from the side and one from an elevated angle. Note that the lower
portion of the lifting column includes a keyway. As will be seen, as the steering actuator rotates
the yoke and the associated track, the keyway remains in the same position relative to the frame,
indicating that the lifting column does not rotate when the steering actuator extends or retracts.




                               7_side_tight_retracted_straight.JPG (annotated)




2
    The XFi swing leg does not steer in the extended position.




                                                      10
                        8_elevated_tight_retracted_straight.JPG (annotated)

        The next pair of photographs (below) shows the swing-leg in the retracted position with
the track steered to the left by retracting the steering actuator. Although rotated only a few
degrees, this represents the maximum steering angle in this direction. Note that the keyway has
not changed position relative to the frame.




                            9_side_tight_retracted_left.JPG (annotated)




                                               11
                          10_elevated_tight_retracted_left.JPG (annotated)

         The next pair of photographs (below) shows the swing-leg in the retracted position with
the track steered to the right. This represents the maximum steering angle in this direction. Note
that, as with the straight and steered-left track positions, the keyway has not changed position
relative to the frame.




                            11_side_tight_retracted_right.JPG (annotated)



                                                12
                          12_elevated_tight_retracted_right.JPG (annotated)

        The final set of six photographs below shows the series above, with the annotations
removed. As can be seen, the keyway remains in the same location no matter whether the track is
steered straight ahead, to the left, or to the right. This demonstrates that the rotation of the track
is decoupled from the rotation of the lifting column.




       Straight                        Steering Left                  Steering Right


                                                 13
        The XFi machine incorporates structural changes that bring the machine outside the
scope of claim 19. The design of the 1810 series that was found to infringe claim 19 utilized a
steering cylinder extending from the frame to a steering ring rotationally fixed to the lifting
column. The design of the XFi and the SF 102 C utilizes a steering cylinder extending from a
plate fixed to the bottom of the lifting column to a non-coaxial yoke. By necessity, this design
rotationally decouples the yoke from the lifting column, ensuring that the steering cylinder
positions the track without rotating any portion of the lifting column. Accordingly, as the FID
found, the design is outside the scope of claim 19.

IV.    CONCLUSION

         As set forth above, the Commission has already determined that a rotationally decoupled
swing leg does not infringe claim 19 of the ’693 patent. Wirtgen has enclosed photo and
evidence for Customs to confirm that the swing leg is rotationally decoupled. The XFi machine
is, therefore, outside of the scope of the 1088 LEO.



                                                     Sincerely,




                                                     __________________________________
                                                     COUNSEL FOR WIRTGEN GMBH, WIRTGEN
                                                     GROUP HOLDING GMBH, AND WIRTGEN
                                                     AMERICA, INC.

                                                     Daniel E. Yonan
                                                     Ralph W. Powers III
                                                     Dallin G. Glenn
                                                     STERNE, KESSLER, GOLDSTEIN & FOX,
                                                     P.L.L.C.
                                                     1100 New York Avenue, N.W.
                                                     Washington, DC 20005
                                                     (202) 371-2600

                                                     Ryan D. Levy
                                                     Seth R. Ogden
                                                     PATTERSON INTELLECTUAL PROPERTY LAW,
                                                     P.C.
                                                     Roundabout Plaza
                                                     1600 Division Street, Suite 500
                                                     Nashville, TN 37203
                                                     (615) 242-2400




                                                14
